Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Martone on 05/21/2021.  

The application has been amended as follows: 
	Please amend claim 1, on line 2 by inserting “, wherein the entirety of the bent area is bent” just after “a bent area” before the “;”.  

	Please amend claim 1, on line 9, by striking the comma just after “the substrate”.  

	Please cancel claim 25.  

Allowable Subject Matter
1.	Claims 1-24 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
”a substrate including a bent area, wherein the entirety of the bent area is bent” 

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes: 
a.  a substrate including a bent area, wherein the entirety of the bent area is bent.   

The office notes here that for claim 1 the prior art of record fails to show the limitation “a substrate including a bent area, wherein the entirety of the bent area is bent” in the context of the rest of the claim.  The office notes here that the best art of record are references like the previously utilized primary references and US 10734471.  The office notes that the previous rejection is withdrawn in view of the most recent amendment however reference US 10734471 would still be relevant.  The office notes however that it is not clear that the 471’ reference would have the relevant area being bent in the setup set forth in the reference, either necessarily in the reference itself, or even in view of any references which could be used as a secondary reference.  Here the structure in 471’ is not even necessarily the kind of setup that would be amenable to being entirely flexible, and the part that actually gets flexed is never shown, and likely would be outside of the dam structures.  As there are no closer combinations to be made the office thus finds the claims to not be anticipated by any of the art of record, and the office also finds the claims to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

The limitations in claim 1 are sufficient to distinguish claims 2-24 which depend from claim 1 over the art of record.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





















/GRANT S WITHERS/Primary Examiner, Art Unit 2891